                           3:20-cv-03161-JES # 17        Page 1 of 8
                                                                                                   E-FILED
                                                                   Friday, 13 November, 2020 03:58:46 PM
                                                                              Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

TONY R. WHITE,                              )
  Plaintiff,                                )
                                            )
   vs.                                      )        No. 20-3161
                                            )
COUNSELOR HALL, et. al.,                    )
  Defendants.                               )

                                   MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

         This cause is before the Court for merit review. After filing his initial complaint,

Plaintiff filed a motion for leave to file an amended complaint. [3]. The motion is

granted pursuant to Federal Rule of Civil Procedure 15. [3].

         The Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s amended

complaint, and through such process to identify and dismiss any legally insufficient

claim, or the entire action if warranted. A claim is legally insufficient if it “(1) is

frivolous, malicious, or fails to state a claim upon which relief may be granted; or (2)

seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§1915A.

         Plaintiff, a pro se prisoner, had identified seven Defendants at Graham

Correctional Center including Counselor M. Hall, Warden Glen Austin, Officer Brian

Williams, Nurse Josh, Nurse Doe, Dr. John Doe, and Maintenance Supervisor John Doe.

The Court has reviewed both the Amended Complaint and the exhibits Plaintiff has

submitted in support of his complaint. [3, 13]. Plaintiff says on July 25, 2019, Plaintiff

                                                1
                         3:20-cv-03161-JES # 17        Page 2 of 8




was “electrocuted by an exposed electrical wire” at the facility. (Amd. Comp., p. 3).

Plaintiff was apparently in a waiting area when Defendant Brain Williams pushed a

buzzer intentionally causing a metal plate on the door to shock Plaintiff. (Exh., [13], p.

26). Plaintiff says Defendant Williams was aware of the problem since he had

previously injured other inmates.

       When Plaintiff asked for medical attention, the officer laughed and told Plaintiff

he would live. Plaintiff filed multiple grievances concerning his need for medical care

which were ignored by Grievance Counselor Hall. Plaintiff suffered with burns and

numbness to his arms and hands.

       Plaintiff says the Warden only responded to his grievance a month later and told

Plaintiff maintenance was looking into Plaintiff’s allegations, but the Warden did not

address Plaintiff’s “need for medical care.” (Amd. Comp., p. 4).

       Plaintiff met Nurse Josh and an unknown African American Nurse, Jane Doe, on

an unspecified day but Plaintiff claims they refused treatment after he failed to sign the

medical co-payment forms.

       Plaintiff also met with Dr. John Doe about a month after the incident, but the

officer was rude and minimalized his injuries. The doctor told Plaintiff it happened so

long ago there was nothing more he could do.

       Plaintiff has also provided medical records which appear to contract his claims.

For instance, there is a medical record from the day of Plaintiffs’ injury on July 25, 2019.

(Exh., [13], p. 9). Plaintiff’s vitals were taken and observations were recorded regarding

his claim that his left arm was numb. There are also a variety of other medical records

                                             2
                          3:20-cv-03161-JES # 17          Page 3 of 8




spanning from the date of his injury to May of 2020. (Exh., [13], p. 9-18, 21-26). The

Court cannot determine the date of each appointment since the full date is not visible on

each record. However, it is clear Plaintiff received medication, examinations, lab tests,

and he was twice sent to outside specialists on August 9, 2019 and January 30, 2019.

(Exh., [13], p. 9-18, 21-26). Plaintiff repeatedly attributes his medical condition to the

July 25, 2019 incident, but it is not clear from the exhibits whether doctors agreed with

this assessment.

       Plaintiff has adequately alleged Defendant Williams violated his Eighth

Amendment rights when he intentionally pushed the buzzer knowing there was a

substantial risk of harm and when the Defendant then delayed medical care. However,

Plaintiff has not clearly articulated any other claims.

       For instance, Plaintiff claims Dr. John Doe, Nurse Jane Doe, and Nurse Josh were

deliberately indifferent to his serious medical condition. Plaintiff maintains they denied

him medical care but he has also provided medical records which contract this claim.

Disagreement with medical professionals about appropriate treatment does not by itself

state a constitutional violation. Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir.2003). An

inmate “is entitled to reasonable measures to meet a substantial risk of serious harm,”

but he “is not entitled to demand specific care and is not entitled to the best care

possible.”Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011). Plaintiff has not clearly

articulated a claim alleging the Defendants were deliberately indifferent to a serious

medical condition.



                                              3
                         3:20-cv-03161-JES # 17        Page 4 of 8




       If Plaintiff believes he can clarify his medical claim, he may file a motion for

leave to amend his complaint within 21 days of this order. The motion to amend must

stand complete on its own, must include all claims and Defendants, and must not refer

to any previous filing. If Plaintiff is alleging a Defendant was deliberately indifferent to

a serious medical condition, he must provide a time frame for his visit and indicate his

specific injuries. If Plaintiff was provided medical care, he should indicate why that

care was constitutionally insuffient.

       Plaintiff also claims Defendant Counselor Hall and Warden Austin ignored his

requests for medical care. First, a grievance is not the appropriate method to obtain

medical care. Second, Plaintiff has submitted medical records demonstrating he was

receiving medical care. A prison official does not disregard an inmate's complaint if he

knows that the medical staff was monitoring and addressing the problem. See Johnson v.

Doughty, 433 F.3d 1001, 1010 (7th Cir.2006). Again, if Plaintiff can clarify this claim, he

may include it in his motion for leave to amend.

       Finally, the only mention of the Maintenance Supervisor is Plaintiff’s claim that

the Warden referred the matter to maintenance after Plaintiff was injured. Plaintiff does

not allege maintenance knew about the problem prior to the incident, or refused to

address it.

       Plaintiff has also filed a motion asking for the Court to find an attorney to

represent him. [18]. Plaintiff is advised he has no constitutional right to the appointment

of counsel, and the Court cannot require an attorney to accept pro bono appointment in a

civil case. In considering Plaintiff’s motion, the Court must ask two questions: “(1) has

                                              4
                          3:20-cv-03161-JES # 17        Page 5 of 8




the indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so; and if so, (2) given the difficulty of the case, does the plaintiff

appear competent to litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007),

citing Farmer v. Haas, 990 F.2d 319, 322 (7th Cir. 1993).

       Plaintiff states he has attempted to contact attorneys to represent him without

success. Nonetheless, based on the current record the Court believes the Plaintiff is

competent to represent himself. Plaintiff has adequately described what happened to

him and Plaintiff already has affidavits to support his claim as well as medical records.

Once Defendants are served, the Court will enter a Scheduling Order with information

to assist the Plaintiff during discovery. Therefore, the motion is denied. [14]

       IT IS THEREFORE ORDERED:

       1) Pursuant to its merit review of the complaint under 28 U.S.C. § 1915A, the

       Court finds the Plaintiff alleges Defendant Brian Williams violated his Eighth

       Amendment rights when the officer intentionally pushed a buzzer knowing

       there was a substantial risk of harm to Plaintiff and when the officer then

       delayed medical care for a serious medical condition. The claims are stated

       against the Defendant in his individual capacities only. Any additional claims

       shall not be included in the case, except at the Court’s discretion on motion by a

       party for good cause shown or pursuant to Federal Rule of Civil Procedure 15.

       2) This case is now in the process of service. Plaintiff is advised to wait until

       counsel has appeared for Defendant before filing any motions, in order to give

       Defendant notice and an opportunity to respond to those motions. Motions filed

                                               5
                 3:20-cv-03161-JES # 17       Page 6 of 8




before Defendant’s counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless

otherwise directed by the Court.

3) The Court will attempt service on Defendant by mailing the Defendant a waiver

of service. Defendant has 60 days from service to file an Answer. If Defendant

has not filed an Answer or appeared through counsel within 90 days of the entry

of this order, Plaintiff may file a motion requesting the status of service. After

Defendant has been served, the Court will enter an order setting discovery and

dispositive motion deadlines.

4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.

5) Defendant shall file an answer within 60 days of the date the waiver is sent by

the Clerk. A motion to dismiss is not an answer. The answer should include all

defenses appropriate under the Federal Rules.       The answer and subsequent

pleadings shall be to the issues and claims stated in this Order. In general, an

answer sets forth Defendant’s positions. The Court does not rule on the merits of



                                     6
                       3:20-cv-03161-JES # 17       Page 7 of 8




     those positions unless and until a motion is filed by Defendant. Therefore, no

     response to the answer is necessary or will be considered.

     6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

     his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

     file Plaintiff's document electronically and send a notice of electronic filing to

     defense counsel. The notice of electronic filing shall constitute service on

     Defendant pursuant to Local Rule 5.3. If electronic service on Defendants is not

     available, Plaintiff will be notified and instructed accordingly.

     7) Counsel for Defendant is hereby granted leave to depose Plaintiff at his place of

     confinement. Counsel for Defendant shall arrange the time for the deposition.

     8) Plaintiff shall immediately notify the Court, in writing, of any change in his

     mailing address and telephone number. Plaintiff's failure to notify the Court of a

     change in mailing address or phone number will result in dismissal of this lawsuit,

     with prejudice.

     9) Within 10 days of receiving from Defendant’s counsel an authorization to

     release medical records, Plaintiff is directed to sign and return the authorization

     to Defendants’ Counsel.


     10) If Plaintiff intends to file a motion for leave to amend to clarify his medical

     claims, he must file a complete, proposed amended complaint in compliance with

     this order within 21 days.


IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:


                                           7
                       3:20-cv-03161-JES # 17      Page 8 of 8




      1) Grant Plaintiff’s motion for leave to amend his complaint, [3]; 2) Dismiss

      Defendants Counselor M. Hall, Warden Glen Austin, Nurse Josh, Nurse Doe,

      Dr. John Doe, and Maintenance Supervisor John Doe for failure to state a

      claim upon which relief can be granted pursuant to by 28 U.S.C. §1915A; 3)

      Deny Plaintiff’s motion for appointment of counsel, [14]; 4) Attempt service

      on Defendant pursuant to the standard procedures; 5) Set an internal court

      deadline 60 days from the entry of this order for the court to check on the

      status of service and enter scheduling deadlines; and 6) Enter the Court's

      standard qualified protective order pursuant to the Health Insurance

      Portability and Accountability Act.

ENTERED this 13th day of November, 2020.




                                s/ James E. Shadid
                  ____________________________________________
                               JAMES E. SHADID
                        UNITED STATES DISTRICT JUDGE




                                            8
